                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

   WTW INVESTMENT COMPANY,                              §
   LTD., INDIVIDUALLY, ET AL.,                          §
                                                        §
           Plaintiffs,                                  §
                                                        §   Civil Action No. 3:17-CV-00332-X
   v.                                                   §
                                                        §
   JEFFERIES, LLC,                                      §
                                                        §
           Defendant.                                   §

                         MEMORANDUM OPINION AND ORDER

        In this case involving state-law claims regarding the brokerage and purchase

of securities, defendant Jefferies, LLC (Jefferies) moves to dismiss the plaintiffs’ third

amended complaint for failure to state a claim upon which relief may be granted [Doc.

No. 131]. After careful consideration, and as explained below, the Court GRANTS

the motion to dismiss, DISMISSING the plaintiffs’ case WITH PREJUDICE.1

Consequently, the Court also DENIES the plaintiffs’ request for exemplary and

punitive damages, attorney’s fees and disbursements, expert witness fees, expenses,

and prejudgment interest.

                                                    I.

        The Court begins with a brief recitation of this case’s facts. The plaintiffs—

WTW Investment Company, Ltd., Renouard Investments, LLC, and several


         1 Under section 205(a)(5) of the E-Government Act of 2002 and the definition of “written

opinion” adopted by the Judicial Conference of the United States, this is a “written opinion[] issued by
the court” because it “sets forth a reasoned explanation for [the] court’s decision.” It has been written,
however, primarily for the parties, to decide issues presented in this case, and not for publication in
an official reporter, and should be understood accordingly.

                                                    1
individuals (collectively, “Investors”)—are purchasers of securities. In their third

amended complaint, the Investors allege counts of ordinary negligence, negligent

supervision, and gross negligence against Jefferies. When the acts giving rise to these

allegations occurred, Jefferies was Palmaz Scientific, Inc.’s (PSI) placement agent.

As PSI’s placement agent, Jefferies prepared PSI’s private placement memoranda as

PSI prepared to sell its stock.             The Investors maintain that Jefferies made

misrepresentations in PSI’s offering materials, and that the Investors relied upon

these misrepresentations when they invested—and eventually lost—over $3 million

in PSI stock. As a result, the Investors seek actual compensatory damages in excess

of $3 million, and unlimited punitive and exemplary damages, and their attorney’s

fees and disbursements, expert witness fees, expenses, and prejudgment interest.

       This case, which has been litigated for nearly three years before two other

judges of this Court, has an elaborate procedural history that is unnecessary to detail

completely here.2 What is most relevant to the Court’s analysis today is that the

Court has dismissed the Investors’ three state-law claims once before. On February

5, 2019, the Court dismissed all the Investors’ claims in their second amended

complaint—some with prejudice and the others, which were repleaded in the third

amended complaint and are before the Court again today, without prejudice.

       In its first dismissal order, the Court found that the Investors failed to state

any plausible claim for relief because the Investors had not adequately alleged




        2 See First Dismissal Order, at 1–4 [Doc. No. 124] (detailing factual and procedural history of

the case).

                                                  2
predicate facts showing that a duty of care existed between Jefferies and the

Investors.3 But the Court granted the Investors leave to amend their complaint as to

counts II (ordinary negligence), III (negligent supervision), and IV (gross negligence)

to cure the deficiencies outlined by Jefferies in its original motion to dismiss.4 The

Investors repleaded these remaining state-law claims in their third amended

complaint.       Yet again, Jefferies moved to dismiss these claims.                  Although the

Investors sought leave to amend their complaint again and add a federal securities

fraud claim, this Court denied that request. Therefore, the motion to dismiss is

operative. And it is ripe for the Court’s review.

                                                   II.

       Under Federal Rule of Civil Procedure 12(b)(6), the Court evaluates the

pleadings by “accept[ing] ‘all well-pleaded facts as true, viewing them in the light

most favorable to the plaintiff.’”5 To survive a motion to dismiss, the Investors must

allege enough facts “to state a claim to relief that is plausible on its face.”6 “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct




       3 See First Dismissal Order, at 14–15 (“The Court finds that the Investors have failed to state
a plausible claim for relief for ordinary negligence, gross negligence, and negligent supervision. In
particular, the Investors have not adequately alleged that a duty of care existed between Jefferies and
the Investors, which is a necessary element of each of the Investors’ negligence-based claims.”).
       4 Id. at 15 (“Therefore, the Court will allow the Investors’ leave to amend their pleading as to

Counts II, III, and IV to cure the deficiencies outlined by Jefferies in the Motion to Dismiss.”).
       5 In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K. Eby
Constr. Co. v. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
       6   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                    3
alleged.”7 “The plausibility standard is not akin to a ‘probability requirement,’ but it

asks for more than a sheer possibility that a defendant has acted unlawfully.”8

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that

the pleader is entitled to relief.’”9

                                                    III.

       Under the Rule 8 standard, as clarified by Iqbal and Twombly, the Investors

have yet again failed to plausibly plead their negligence-based claims.

                                                    A.

       New York law says that plaintiffs asserting negligence-based claims must

allege facts demonstrating that the defendant owed them a duty of care.                         “The

threshold question in any negligence action” is: “does defendant owe a legally

recognized duty of care to plaintiff?”10 In this case, the question is whether the

Investors adequately pleaded facts demonstrating the element of a duty of care. The

answer to this question is dispositive—it is necessary and sufficient to dismiss all of

the Investors’ claims—and so the Court will address this issue alone.11



       7   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         8 Id. See also Twombly, 550 U.S. at 545 (“Factual allegations must be enough to raise a right

to relief above the speculative level[.]”).
       9   Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. Rule 8(a)(2)).
        10 In re September 11 Litigation, 905 F.Supp.2d 547, 553 (S.D.N.Y. 2012) (quoting Hamilton v.

Beretta U.S.A. Corp., 96 N.Y.2d 222, 232 (N.Y. 2001)).
       11  Jefferies also moves to dismiss the Third Amended Complaint for two additional reasons.
First, Jefferies argues that the Investors’ claims should be dismissed as duplicative of their already
dismissed claims for negligent misrepresentation. Second, Jefferies argues that even if it owed the
Investors a duty of care, the Investors fail to adequately allege that Jefferies breached that duty.
Because the question of duty of care is a threshold element (and the Court determines it has not been

                                                     4
                                                B.

       The Court finds that the Investors have not adequately alleged facts

demonstrating that Jefferies owed the Investors a duty of care. The Court addresses

the Investors’ two flawed attempts to do so, both of which are based on mistaken

theories of agency.

                                                i.

       The Investors first allege that Jefferies owed the Investors a duty of care

because Jefferies was PSI’s agent for purposes of the offering, and that as an agent it

committed affirmative acts of negligence. The Investors argue that under New York

law, agents engaging in affirmative acts of negligence owe third parties a duty of care.

But it is not enough to claim a party is an agent and that its actions appear to be acts

of affirmative negligence.        Even assuming that Jefferies was PSI’s agent, the

Investors must still show that Jefferies owed the Investors an independent duty that

it could breach through affirmative negligence. And the Investors have not done so.

       The Investors’ failure to adequately allege any independent duty of Jefferies is

fatal to their claims. Contrary to what the Investors argue, New York law does not

say that agents engaging in affirmative acts of negligence necessarily owe third

parties a duty of care. Instead, New York law says that agents who already owe third

parties a duty of care can be liable for acts of affirmative negligence.12 In Jefferies’s




satisfied), the Court need not—and does not—reach conclusions regarding Jefferies’s other arguments
in support of its motion to dismiss.
         12 See Mathis v. Yondata Corp., 125 Misc.2d 383, 387 (N.Y. 1984) (noting that “an agent is

liable for injury to third persons when he breaches some duty he owes to such third person”).

                                                5
words: the doctrine of affirmative negligence “does not create any duties that do not

otherwise exist.”13 So even if the Court assumes, without deciding, that Jefferies was

PSI’s agent for the purposes of the PSI offering, the Investors still have not pled facts

alleging the existence of an independent duty between Jefferies and the Investors.

                                                   ii.

       The Investors also maintain that Jefferies owed the Investors a duty of care

because Jefferies assumed control over PSI’s offering as if Jefferies was the principal

of the transaction. The Investors argue that under New York law, agents owe third

parties a duty of care if they assume authority over a transaction with third parties.

In response, Jefferies argues that the Investors have not alleged facts showing that

Jefferies owed them a duty of care because the Investors cannot allege facts

demonstrating that Jefferies ever did business with the Investors.

       This Investors’ theory fails to allege a duty of care because the Investors have

failed to show that they, as a third party, engaged with Jefferies in a business

relationship that would impose on Jefferies a duty of care. New York law provides

that security brokers “do not owe a general duty of care or disclosure to the public

simply because they are market professionals. A duty of care arises only when the

broker does business with the plaintiff.”14                But, unlike the facts of Jones v.

Archibald,15 Jefferies did not “expressly obligate[] [itself] in a contractual relationship



      13 Jefferies LLC’s Reply Brief in Further Support of its Motion to Dismiss Plaintiffs’ Third

Amended Complaint, at 4 [Doc. No. 149].
       14   Kolbeck v. LIT Am., Inc., 923 F. Supp. 557, 571–72 (S.D.N.Y. 1996).
       15   45 A.D.2d 532 (N.Y. App. Div. 1974).

                                                   6
with a third party.”16 Rather, even assuming without deciding that Jefferies was an

agent of PSI, this Court has already found that the Investors are not “customers of

Jefferies or of an associated person of Jefferies.”17 Specifically, this Court has found

that it is undisputed that the Investors “did not purchase PSI securities from Jefferies

or purchase any other services from Jefferies related to their acquisition of PSI

securities.”18 And the third amended complaint pleads no new facts convincing the

Court to find otherwise.

                                                 IV.

       Because the Investors have failed to adequately plead a duty of care—a

necessary element of any negligence claim—the Investors have failed to state any

claim for which relief may be granted. Therefore, the Court GRANTS the motion to

dismiss under Federal Rule of Civil Procedure 12(b)(6), DISMISSING the plaintiffs’

case WITH PREJUDICE. Consequently, the Court also DENIES the plaintiffs’

request for exemplary and punitive damages, attorney’s fees and disbursements,

expert witness fees, expenses, and prejudgment interest. All relief not expressly

granted is denied. By separate order, the Court will issue its final judgment.

       IT IS SO ORDERED this 24th day of January 2020.



                                                       _________________________________
                                                       BRANTLEY STARR
                                                       UNITED STATES DISTRICT JUDGE

       16   Id. at 535.
       17First Dismissal Order, at 2 (quoting the Court’s July 31, 2017 Memorandum Opinion and
Order [Doc. No. 49]).
       18   Id. at 2 (quoting the Court’s July 31, 2017 Memorandum Opinion and Order).

                                                  7
